DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17651428, filed 02/17/2022 claims foreign priority to 2021-024014, filed 02/18/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 02/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a communication section” (claims 1-6), “a printing section" (claims 1-6), “a storage section" (claims 1-6), “a detector" (claims 1-6), “a controller" (claims 1-6)  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “perform wireless” (claims 1-6), “print” (claims 1-6), “store” (claims 1-6), “detect” (claims 1-6), “determine a predetermined error state” (claims 1-6)    without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a communication section” – Specification [23] – it appears that the corresponding structure is a circuit.
•	“a printing section" – Specification [36] – it appears that the corresponding structure is a printer. 
•	“a storage section" – Specification [46] – it appears that the corresponding structure is a ROM. 
•	“a detector" – Specification [38] – it appears that the corresponding structure is a paper feed switch. 
•	“a controller" – Specification [19] – it appears that the corresponding structure is a CPU. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 and 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (US 2019/0116274) in view of Tsuchiya et al (US 2018/0101341).
Regarding claim 1, Sawaguchi discloses a printing apparatus (fig. 1 item 30, image forming apparatus), comprising: 
a communication section configured to perform wireless communication with a first external device using a first communication mode (image forming apparatus 30 communicates wirelessly using access point 10 with smart phone 20a (first external device) using communication mode M1 (first communication mode) [0042]) and to perform wireless communication with a second external device using a second communication mode different from the first communication mode (image forming apparatus 30 communicates wirelessly directly with smart phone 20c (second external device) using communication mode M2 (second communication mode) where communication mode M1 is different from communication mode M2, [0042]); 
a printing section configured to print on recording paper (image forming apparatuses 30 forms an image on a recording medium, [0042]); 
a storage section configured to store first communication setting information related to the first communication mode (storage 112 holds communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), [0049]), second communication setting information related to the second communication mode (storage 24 holds communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode), [0057]), and print setting information related to the printing section (storing various print setting data such as fax data and scan data, [0049], [0133]); 
a detector configured to detect a predetermined input (contact sensor CIS detects received fax data from smart phone 20c, [0133]); and 
controls the communication section to perform, based on the second communication setting information, communication with the second external device using the second communication mode and to transmit, when a request from the second external device is received, the first communication setting information and the print setting information stored in the storage section (selecting communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode) selected (requested) on  the smart phone 20c (second external device) communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) and transmit print data DP using communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), forming an image on a recording medium using operation communication mode M1, [0039]-[0057]).
wherein the controller (fig. 8 item 32, controller)
Sawaguchi does not specifically disclose concept of controller configured to determine a predetermined error state, 
determines the predetermined error state, generates, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controls the printing section to print the symbol image information on the recording paper.
However, Tsuchiya et al specifically teaches concept of controller configured to determine a predetermined error state (operation panel 7 has a display function to display a message to a user such as a message at the time of a print error, [0037]), 
determines the predetermined error state, generates, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controls the printing section to print the symbol image information on the recording paper (upon operation detecting function detecting input operation by user selecting setting to start printing on image forming device, system determines print error such as a paper jam or open cover and execute (generate) sheet recovery for image printing to print on paper, such that after the clogged paper is removed and the image forming device recovers from the error, printing resumes from print information stored in the memory printing of which has not been completed, [0037]-[0049], [0069]-[0070], [0084]-[0090]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of controller configured to determine a predetermined error state, determines the predetermined error state, generates, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controls the printing section to print the symbol image information on the recording paper of Tsuchiya et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing error recovery process, (Tsuchiya et al, [0003])

Regarding claim 2, Sawaguchi discloses printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the storage section does not store, in an initial state, at least part of the first communication setting information and the print setting information (storage 112 determines whether or not to hold communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), [0049]), and 
controls the communication section to perform, based on the second communication setting information, communication with the second external device using the second communication mode and controls, when the first communication setting information and the print setting information are received, the storage section to store the first communication setting information and the print setting information (selecting communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode) selected (requested) on  the smart phone 20c (second external device) communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) and transmit print data DP using communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), forming an image on a recording medium using operation communication mode M1, [0039]-[0057]).
Sawaguchi does not specifically disclose concept of controller generates, based on the second communication setting information stored in the storage section, the symbol image information and controls the printing section to print the symbol image information on the recording paper.
However, Tsuchiya et al specifically teaches concept of controller generates, based on the second communication setting information stored in the storage section, the symbol image information and controls the printing section to print the symbol image information on the recording paper (upon operation detecting function detecting input operation by user selecting setting to start printing on image forming device, system determines print error such as a paper jam or open cover and execute (generate) sheet recovery for image printing to print on paper, such that after the clogged paper is removed and the image forming device recovers from the error, printing resumes from print information stored in the memory printing of which has not been completed, [0037]-[0049], [0069]-[0070], [0084]-[0090])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of controller generates, based on the second communication setting information stored in the storage section, the symbol image information and controls the printing section to print the symbol image information on the recording paper of Tsuchiya et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing error recovery process, (Tsuchiya et al, [0003]).

Regarding claim 3, Sawaguchi discloses printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the controller is configured to control, when a power is turned on or a restart is performed after the first communication setting information and the print setting information that are received are stored in the storage section, the communication section to perform, based on the first communication setting information stored in the storage section, communication with the first external device using the first communication mode (storage 112 determines whether or not to hold communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), when the power is on, [0049])
performs, based on the print setting information stored in the storage section, print setting related to the printing section, and (storing various print setting data such as fax data and scan data, [0049], [0133]); 

Regarding claim 4, Sawaguchi discloses printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the first communication mode is an infrastructure mode, and the second communication mode is a Wi-Fi Direct simple AP mode (first communication mode is an infrastructure mode, and the second communication mode is a Wi-Fi Direct simple AP mode, [0042]-[0044], ]0083]-[0085]).

Regarding claim 6, Sawaguchi discloses printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the detector includes a first detector and a second detector different from the first detector (plurality of smartphones 20 includes plurality of sensors to detect establishment of the wireless communication W, [0107], [0133]), and 
the controller (fig. 8 item 32, controller)
controls, when the second detector detects a second input, the communication section to perform communication with the second external device using the second communication mode(selecting communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode) selected (requested) on  the smart phone 20c (second external device) communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) and transmit print data DP using communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), forming an image on a recording medium using operation communication mode M1, [0039]-[0057]).
Sawaguchi does not specifically disclose concept of detect the predetermined error state, generates, when the first detector detects a first input, the symbol image information, and controls the printing section to print the symbol image information on the recording paper.
However, Tsuchiya et al specifically teaches concept of detect the predetermined error state, generates, when the first detector detects a first input, the symbol image information, and controls the printing section to print the symbol image information on the recording paper (upon operation detecting function detecting input operation by user selecting setting to start printing on image forming device, system determines print error such as a paper jam or open cover and execute (generate) sheet recovery for image printing to print on paper, such that after the clogged paper is removed and the image forming device recovers from the error, printing resumes from print information stored in the memory printing of which has not been completed, [0037]-[0049], [0069]-[0070], [0084]-[0090])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of detect the predetermined error state, generates, when the first detector detects a first input, the symbol image information, and controls the printing section to print the symbol image information on the recording paper of Tsuchiya et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing error recovery process, (Tsuchiya et al, [0003]).

Regarding claim 7, Sawaguchi discloses method of controlling a printing apparatus (fig. 1 item 30, image forming apparatus) including a communication section configured to perform wireless communication with a first external device using a first communication mode (image forming apparatus 30 communicates wirelessly using access point 10 with smart phone 20a (first external device) using communication mode M1 (first communication mode) [0042]) and to perform wireless communication with a second external device using a second communication mode different from the first communication mode (image forming apparatus 30 communicates wirelessly directly with smart phone 20c (second external device) using communication mode M2 (second communication mode) where communication mode M1 is different from communication mode M2, [0042]), a printing section configured to print on recording paper (image forming apparatuses 30 forms an image on a recording medium, [0042]), a storage section configured to store first communication setting information related to the first communication mode (storage 112 holds communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), [0049]), second communication setting information related to the second communication mode (storage 24 holds communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode), [0057]), and print setting information related to the printing section (storing various print setting data such as fax data and scan data, [0049], [0133]), and a detector configured to detect a predetermined input (contact sensor CIS detects received fax data from smart phone 20c, [0133]), the method comprising: 
controlling the communication section to perform, based on the second communication setting information, communication with the second external device using the second communication mode and to transmit, when a request from the second external device is received, the first communication setting information and the print setting information stored in the storage section (selecting communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode) selected (requested) on  the smart phone 20c (second external device) communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) and transmit print data DP using communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), forming an image on a recording medium using operation communication mode M1, [0039]-[0057]).
Sawaguchi does not specifically disclose concept of determining a predetermined error state, generating, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controlling the printing section to print the symbol image information on the recording paper.
However, Tsuchiya et al specifically teaches concept of determining a predetermined error state, generating, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controlling the printing section to print the symbol image information on the recording paper (upon operation detecting function detecting input operation by user selecting setting to start printing on image forming device, system determines print error such as a paper jam or open cover and execute (generate) sheet recovery for image printing to print on paper, such that after the clogged paper is removed and the image forming device recovers from the error, printing resumes from print information stored in the memory printing of which has not been completed, [0037]-[0049], [0069]-[0070], [0084]-[0090])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of determining a predetermined error state, generating, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controlling the printing section to print the symbol image information on the recording paper of Tsuchiya et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing error recovery process, (Tsuchiya et al, [0003]).

Regarding claim 8, Sawaguchi discloses method of controlling a printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the storage section does not store, in an initial state, at least part of the first communication setting information and the print setting information (storage 112 determines whether or not to hold communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), [0049]), 
the communication section is controlled to perform, based on the second communication setting information, communication with the second external device using the second communication mode, and when the first communication setting information and the print setting information are received, the storage section is controlled to store the first communication setting information and the print setting information (selecting communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode) selected (requested) on  the smart phone 20c (second external device) communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) and transmit print data DP using communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), forming an image on a recording medium using operation communication mode M1, [0039]-[0057]).
Sawaguchi does not specifically disclose concept of symbol image information is generated based on the second communication setting information stored in the storage section and the printing section is controlled to print the symbol image information on the recording paper.
However, Tsuchiya et al specifically teaches concept of symbol image information is generated based on the second communication setting information stored in the storage section and the printing section is controlled to print the symbol image information on the recording paper (upon operation detecting function detecting input operation by user selecting setting to start printing on image forming device, system determines print error such as a paper jam or open cover and execute (generate) sheet recovery for image printing to print on paper, such that after the clogged paper is removed and the image forming device recovers from the error, printing resumes from print information stored in the memory printing of which has not been completed, [0037]-[0049], [0069]-[0070], [0084]-[0090])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of symbol image information is generated based on the second communication setting information stored in the storage section and the printing section is controlled to print the symbol image information on the recording paper of Tsuchiya et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing error recovery process, (Tsuchiya et al, [0003]).

Regarding claim 9, Sawaguchi discloses method of controlling a printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein when a power is turned on or a restart is performed after the first communication setting information and the print setting information that are received are stored in the storage section, the communication section is configured to be controlled to perform, based on the first communication setting information stored in the storage section, communication with the first external device using the first communication mode (storage 112 determines whether or not to hold communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), when the power is on, [0049]), and 
print setting related to the printing section is performed based on the print setting information stored in the storage section (storing various print setting data such as fax data and scan data, [0049], [0133]).

Regarding claim 10, Sawaguchi discloses method of controlling a printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the first communication mode is an infrastructure mode, and the second communication mode is a Wi-Fi Direct simple AP mode (first communication mode is an infrastructure mode, and the second communication mode is a Wi-Fi Direct simple AP mode, [0042]-[0044], ]0083]-[0085]).

Regarding claim 12, Sawaguchi discloses method of controlling a printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the detector includes a first detector and a second detector different from the first detector (plurality of smartphones 20 includes plurality of sensors to detect establishment of the wireless communication W, [0107], [0133]),
when the second detector detects a second input, the communication section is controlled to perform communication with the second external device using the second communication mode (selecting communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) using communication mode M2 (second communication mode) selected (requested) on  the smart phone 20c (second external device) communication setting information INF20 (second communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W directly between smart phone 20c (second external device) and transmit print data DP using communication setting information INF10 (first communication setting information) information pertaining to communication setting directed to establishing of the wireless communication W between the access point 10 and smart phone 20a (first external device) using communication mode M1 (first communication mode), forming an image on a recording medium using operation communication mode M1, [0039]-[0057])
Sawaguchi does not specifically disclose concept of predetermined error state is detected, the symbol image information is generated when the first detector detects a first input, and the printing section is controlled to print the symbol image information on the recording paper.
However, Tsuchiya et al specifically teaches concept of predetermined error state is detected, the symbol image information is generated when the first detector detects a first input, and the printing section is controlled to print the symbol image information on the recording paper (upon operation detecting function detecting input operation by user selecting setting to start printing on image forming device, system determines print error such as a paper jam or open cover and execute (generate) sheet recovery for image printing to print on paper, such that after the clogged paper is removed and the image forming device recovers from the error, printing resumes from print information stored in the memory printing of which has not been completed, [0037]-[0049], [0069]-[0070], [0084]-[0090])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of predetermined error state is detected, the symbol image information is generated when the first detector detects a first input, and the printing section is controlled to print the symbol image information on the recording paper of Tsuchiya et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing error recovery process, (Tsuchiya et al, [0003]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (US 2019/0116274) in view of Tsuchiya et al (US 2018/0101341) and further in view of Takagi (US 2013/0107301)
Regarding claim 5, Sawaguchi discloses printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the first external device is a host device for settlement processing (controller 131 of the image forming apparatus 30B that operates in the access point mode M2 may also operate as a dynamic host configuration protocol (DHCP) server and assign an internet protocol (IP) address to the smartphone 20C, [0106]).
Sawaguchi and Tsuchiya et al do not specifically disclose concept of print setting information includes logo data, and the printing section is configured to print the logo data as a receipt.
However, Takagi specifically teaches concept of print setting information includes logo data, and the printing section is configured to print the logo data as a receipt (print setting includes logo data, and to print the logo data as a receipt, [0062]-[0063], [0071]-[0075])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of controller configured to determine a predetermined error state, determines the predetermined error state, generates, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controls the printing section to print the symbol image information on the recording paper of Tsuchiya et al and concept of print setting information includes logo data, and the printing section is configured to print the logo data as a receipt of Takagi.  One of ordinary skill in the art would have been motivated to make this modification in order to improving user's consciousness of environmental measures., (Takagi, [0006])

Regarding claim 11, Sawaguchi discloses method of controlling a printing apparatus (fig. 1 item 30, image forming apparatus), 
wherein the first external device is a host device for settlement processing (controller 131 of the image forming apparatus 30B that operates in the access point mode M2 may also operate as a dynamic host configuration protocol (DHCP) server and assign an internet protocol (IP) address to the smartphone 20C, [0106])
Sawaguchi and Tsuchiya et al do not specifically disclose concept of print setting information includes logo data, and the printing section is configured to print the logo data as a receipt.
However, Takagi specifically teaches concept of print setting information includes logo data, and the printing section is configured to print the logo data as a receipt (print setting includes logo data, and to print the logo data as a receipt, [0062]-[0063], [0071]-[0075])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Sawaguchi with concept of controller configured to determine a predetermined error state, determines the predetermined error state, generates, when the detector detects the predetermined input, based on the second communication setting information stored in the storage section, symbol image information, and controls the printing section to print the symbol image information on the recording paper of Tsuchiya et al and concept of print setting information includes logo data, and the printing section is configured to print the logo data as a receipt of Takagi.  One of ordinary skill in the art would have been motivated to make this modification in order to improving user's consciousness of environmental measures., (Takagi, [0006])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677